NO. 12-17-00217-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

MICHAEL KENNEDY,                                  §       APPEAL FROM THE 349TH
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

TEXAS COURT OF CRIMINAL
APPEALS JUDGES, ET AL,                            §       ANDERSON COUNTY, TEXAS
APPELLEES

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Appellant, an inmate acting pro se, has a filed a notice of appeal regarding a civil
proceeding in Anderson County. Because Appellant has not complied, after notice, with either
the Texas Rules of Appellate Procedure or the requirements of Chapter 14 of the civil practice
and remedies code, we dismiss the appeal.
       “A party who is not excused by statute or these rules from paying costs must pay--at the
time an item is presented for filing--whatever fees are required by statute or Supreme Court
order.” TEX. R. APP. P. 5. If unable to pay the requisite filing fee, an inmate must file an affidavit
or declaration of previous filings that details all previous pro se actions and contains a certified
copy of the inmate’s trust account statement. TEX. CIV. PRAC. & REM. CODE. ANN. § 14.004
(West Supp. 2016). An inmate must be afforded an opportunity to cure a Chapter 14 filing defect
before dismissal of the appeal. Ex parte N.C., 486 S.W.3d 560 (Tex. 2016); McLean v.
Livingston, 486 S.W.3d 561, 564 (Tex. 2016).
       In this case, on July 10, 2017, the clerk of this Court notified Appellant that the filing fee
in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing
fee on or before July 20, 2017, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). Also on July 10, in the
event of Appellant’s inability to pay the filing fee, we notified Appellant that his affidavit of
previous filings and a certified copy of his inmate trust account statement were due, and that
failure to provide a statement of previous filings and inmate trust account statement by July 20,
2017 would result in the appeal being referred to the Court for dismissal without further notice.
         To date, Appellant has not paid the filing fee or filed an affidavit of previous filings and
copy of his inmate trust account statement. Nor has Appellant otherwise responded to this
Court’s notices. Because, after notice and an opportunity to cure, Appellant has neither paid the
filing fee nor complied with Chapter 14, the appeal is dismissed.1 See TEX. R. APP. P. 42.3(c);
see also Ex parte Alvarado, No. 13-16-00514-CV, 2016 WL 6520179 (Tex. App.—Corpus
Christi Nov. 3, 2016, no pet.) (mem. op.).
Opinion delivered July 31, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




         1
           We also do not have jurisdiction over the court of criminal appeals. See Lambert v. State, NO. 03-12-
00530-CR, 2012 WL 3629486 (Tex. App.—Austin Aug. 23, 2012, no pet.) (mem. op., not designated for
publication); see also TEX. CODE CRIM. PROC. ANN. art. 44.45 (West 2006).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2017


                                         NO. 12-17-00217-CV


                            MICHAEL KENNEDY,
                                  Appellant
                                     V.
               TEXAS COURT OF CRIMINAL APPEALS JUDGES, ET AL,
                                  Appellees


                                Appeal from the 349th District Court
                    of Anderson County, Texas (Tr.Ct.No. DCCV17-362-349)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.